 In the Matter of LICK CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.andPROGRESSIVEMINEWORKERS OF AMERICA, DISTRICT #5,AFFILIATED WITH THE A. F. OF L., PARTY TO THE CONTRACTIntheMatter of LICKCREEKCOAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT#23,AFFILIATED WITH TIIE C. I.O.,CasesNos. C-1413 and R-1610, respectively.DecidedNovember 13, 1939'CoalMining Industry-Settlement:stipulation providing for compliance with-theAct, including disestablishment of company-dominated union.-Order:-entered on stipulation-InvestigationofRepresentatives:stipulated: respond-ent refuses to recognize either of rival labor organizations unless certified bythe Board-UnitAppropriate for Collective Bargaining:all persons in the min-ing operations of the respondent as production employees,excluding superin-tendents,mine foremen,room bosses, face bosses,top bosses,entry bosses,electricians in a supervisory capacity,all other-supervisory employees, and"guards" or"watchmen"-Election Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr.Abner C. Johnston,ofDawson Springs, Ky., for theRespondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck,ofWashington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations, herein called the United, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eleventh Region (Indianapolis, Indiana), issued its17 N. L.R. B., No. 54.654 LICK CREEK COAL COMPANY655complaintdated October 20, 1939, against Lick Creek Coal Com-pany, Dawson Springs, Hopkins County, Kentucky, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8(1), (2), and (3) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint accompanied bynotice of hearing was duly served upon the respondent, the United,and Progressive Mine Workers of America, District *5, affiliatedwith the American Federation of Labor, herein called the Progres-sive.The respondent did not file an answer to the complaint.On or about October 18, 1939, the United filed with the Regional'Director a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On October 20, 1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,.Section 3, Article III, Section 10 (c) (2); and Article II, Section36 (b), of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation upon the petition andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice and further ordered that the,two cases be consolidated.2On October 23, 1939, the respondent, the-United, the Progressive, and counsel for the Board entered into astipulation in settlement of the case subject to the approval of the-Board.On November 10, 1939, the respondent, the United, theProgressive and counsel for the Board entered into a supplementalstipulationamending the complaint.The stipulation and the.supplemental stipulation are set forth below :STIPULATIONLick Creek Coal Company, hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated with,the Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,.District#5, affiliated with the American Federation of Labor,,hereinafter sometimes called the Progressive; and Arthur R.Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer, and RobertD. Malarney, Attorneys, National Labor Relations Board, here-inafter sometimes called the Board, hereby stipulate and agreethat:I Although this case had been consolidated with several others by orders of the Board,dated August 9, 1937,May 3,1939, and July 17, 1939, respectively, these orders of con-solidation were revoked by the Board's order dated October 20, 1939.2 The name of Robert Nance was incorrectly inserted in the caption of the complaintcasein the order of consolidation. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDIUpon amended charges duly filed by the United on August30, 1939, the National Labor Relations Board, by its RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pur-suant to authority granted by the Board's Rules and Regula-tions, Series 2, Article II, Section 5, issued its Complaint on the20th day of October 1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board, on October 20, 1939, directed that an investigationof bargaining representatives be made pursuant to Section 9 (c)of the Act.Upon. authorization by the Board, the RegionalDirector for the Eleventh Region, issued notice of hearing onOctober 20, 1939.In the petition filed by the United, it wasstated that both the United and the Progressive claim to havebeen designated as collective bargaining representatives by em-ployees in the unit alleged in said petition to be appropriate, andthe United and the Progressive are each a party to said proceed-ing instituted by said petition by virtue of the Board'sRulesand Regulations, Series 2, Article III, Section 3.IIIThe Respondent, the United and the Progressive withdraw allmotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbefore mentioned in Articles Iand II of this sitpulation.IVThe respondent, the United and the Progressive, hereby waivetheir right to a hearing or hearings in these cases and all partiesexpressly agree that the amended charges filed on August 30,1939, the complaint and notice of hearing issued on October 20,1939, the petition filed by the United on October 18, 1939, theOrder of the National Labor Relations Board directing an in-vestigation and the notice of hearing pursuant to this Order forinvestigation, and this stipulation, may be introduced in therecord in the proceedings herein, by filing with the Chief TrialExaminer of the National Labor Relations Board at Washing-ton, D. C. LICK CREEK COAL COMPANYV657The Respondent, the United, and the Progressive, herebyacknowledge due service of the complaint and notice of hearingupon the complaint and of the petition and notice of hearingpursuant to the Board's Order directing investigation and hear-ing and expressly waive any right or privilege which they mayhave for ten (10) days notice of hearing and to the holding ofa hearing or hearings in these cases and also waive any right orprivilege which they may have to the making of findings of factand conclusions of law by the Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged. in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent Miners'Union, are, each and all of them, labor organizations withinthe meaning of Section 2, subdivision (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between theRespondent and the Progressive is hereby cancelled and is voidand of no effect; provided, however, that nothing in this stipula-tion shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein, ifsuch labor organization is the representative of the employees asprovided in Section 9 (a) of the Act; and it is agreed that theRespondent will not recognize the Progressive or any other labororganization as the exclusive representative of its employeesuntil and unless such labor organization is certified by the Boardas such exclusive representative in the manner hereinafterprovided. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDIXIt is'hereby stipulated and agreed that all-persons employed asproduction employees at Respondent's Hopkins County Mine,excluding superintendents, mine foremen, section foremen, roombosses, face bosses, top bosses, entry bosses, electricians in a super-visory capacity, all other supervisory employees, and "guards"or "watchman", constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b)of the Act.XIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen con-cerning the representation of the employees in the bargainingunit set forth in Article IX of this stipulation in that theUnited and the Progressive each claim to have been designatedby employees in the unit set forth above as representative forpurposes of collective bargaining, within the meaning of theAct, and in that Respondent refuses to recognize either theUnited or the Progressive as the exclusive representative ofall the employees in said unit until and unless the Board hasmade a certification pursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by theBoard and shall be conducted in accordance with and pursuantto the Act, the Board's Rules and Regulations, and decisions ofthe Board in representation cases.The election shall be forthe purpose of determining whether the eligible employees de-sire to be represented for the purposes of collective bargainingby the United, the Progressive, or by neither.The employeeseligible to vote in this election shall be all the employees in theappropriate unit set forth in Article IX, above, on the payrollof Respondent one week preceding issuance of a Direction ofElection pursuant to this Article.This stipulation and theElection Report filed on the results of the election shall con-stitute competent evidence upon which the Board may makea certification pursuant to Section 9 (c) of the Act. LICK CREEK COAL COMPANYXII659Upon the basis of the amended charges filed by the Unitedon August 30, 1939, the complaint herein and this stipulation,the Respondent expressly consents to the issuance by the Na-tionalLabor Relations Board of an Order 'to the followingeffect :ORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Lick Creek Coal Com-pany, Dawson Springs, Kentucky, its officers, agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activity for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act;(b)Discouraging membership in the United Mine Workersof America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive MineWorkers of America, District #5, affiliated with the AmericanFederation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment;(c)Dominating or interfering with the administration ofthe Independent Miners Union, or dominating or interferingwith the formation or administration of any other labor or-ganization of its employees, or contributing support to any suchlabor organization;(d)Recognizing the Independent Miners Union as the rep-resentative of any of its employees.for the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment.2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of its 660DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees for the purposes of collective bargaining with theRespondent in respect to rates of pay, wages,hours of employ-ment, and other terms or conditions of employment,and com-pletely disestablish the Independent Miners Union as such rep-resentative;(b) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty(60) consecutive days or for the period until the Board issues-its certification in Case XI-8-244, whichever period proves to beof shortest duration,stating(1) that the Respondent will ceaseand desist as aforesaid, (2) that the Respondent will take theaffirmative action as aforesaid;these notices shall contain thesubstance of this Order but will not be in the exact languagethereof;(c)Notify'theRegional Director for the Eleventh Regionof the National Labor Relations Board within a ,period of ten(10) days after the entry of this Order what steps have beentaken to comply with this Order.XIIIThe Respondent hereby consents to the entry by an appro-priateUnited States Circuit Court of Appeals, upon applica-tion by the Board, of a decree enforcing an Order of_the Boardas hereinabove set forth in Article XII, above,and herebywaives further notice of the application for such decree.TheUnited and the Progressive expressly waive any right or privi-lege to contest the entry of this decree by an appropriate CircuitCourt of Appeals and hereby waive further notice of applica-tion for entry thereof.XIVWherever the facts,spelling of names, titles,or other materialand documents in the record of this proceeding shall appearinconsistent with the names,titles, or other material set out andmade part of this stipulation,the spelling of names, titles' andother material in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approvalby theBoard.If this stipulation is not approved by the Board,itshall be of no force and effect and shall not be used asevidence against the parties hereto in any subsequent proceed-ingsherein. LICK CREEKCOAL COMPANYXVI661The entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which alters, varies, or adds to said stipula-tion in any respect.SUPPLEMENTAL STIPULATIONIt is hereby stipulated, consented to and agreed, by and be--tween Lick Creek Coal Company; United Mine Workers ofAmerica, District #23, affiliated with the Congress of Industrial.Organizations; the Progressive Mine Workers of America, Dis-trict#5, affiliated with the American Federation of Labor; andArthur R. Donovan, Regional Attorney for the Eleventh Re-gion of the National Labor Relations Board, Colonel C. Sawyerand Robert D. Malarney, Attorneys, National Labor RelationsBoard, as follows :1.That paragraph VIII of the complaint in the above entitledproceedings, numbered XI-C-578, be deemed amended by in-terlineation so that the first sentence thereof shall read asfollows : "Thereafter, and on or about August 20, 1938, the.Independent became merged with the Progressive."On November 10, 1939, the Board issued its order approving the.above stipulation and supplemental stipulation, making them partof the record in the case and transferring the proceeding to theBoard for the purpose of entry of a decision ands order by the Board.Upon the basis of the above stipulation and supplemental stipu-lation and the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 8The respondent, a Kentucky corporation with its principal officeand place of business in or near the town of Dawson Springs, Hop-kins County, Kentucky, is engaged at a place of business called theHopkins County Mine in or near Dawson Springs, Hopkins County,.Kentucky, in the mining, sale, and distribution of coal.In the year 1938, the respondent produced approximately 30,000.tons of coal, about 90 per cent of which was sold and shipped topoints located in States other than Kentucky.The respondent, in,the course and conduct of its business, causes and has continuously8 The facts set forth in this section are based upon allegationsin the complaint admitted,by the respondent. '662DECISIONSOF NATIONAL LABOR RELATIONS BOARDcaused a substantial quantity of coal-, consisting of more than 90 percent of the products mined, sold, and distributed by it as a part ofits business, to be supplied, delivered, and transported in interstatecommerce from its Hopkins County Mine in the States of Kentucky.The respondent agreed that it is engaged in interstate commercewithin the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.IL THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Work-ers of America, District #5, affiliated with the American Federationof Labor ; and Independent Miners Union, are labor organizations asdefined in Section 2 (5) of the Act.III. THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Progres-sive as the exclusive representative of all the employees in said unituntil and unless the Board has made a certification pursuant to Sec-tion 9 (c) of the Act, and that therefore a question has arisen con-cerning representation of the employees of the respondent.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent asproduction employees, excluding superintendents, mine foremen, sec-tion foremen, room bosses, face bosses, top bosses, entry bosses, elec-tricians in a supervisory capacity, all other supervisory employees, LICK CREEK COAL COMPANY663and "guards" or "watchman", constitute a unit appropriate for thepurposes of collective bargaining, and that such unit will insure tothe said employees the full benefit of their right to self-organizationand collective bargaining and will otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION or REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can. best be resolved bythe holding of an election by secret ballot. In accordance with theterms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent one week preceding the issuance of ourDirection of Election..Upon the basis of the above findings of fact and the stipulation andsupplemental stipulation, and upon the entire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withtheCongress of - Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American ' Fed-eration of Labor, are labor organizations within the meaning of- Sec-tion 2 (5) of the Act.2.A question affecting commerce has arisen concerning they repre-sentation of employees of Lick Creek Coal Company, DawsonSprings, Hopkins County, Kentucky, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore=men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervisoryemployees, and "guards" or "watchmen," constitute 'h unit appro-priate for collective bargaining, within the meaning of Section 9 (b)of the Act.ORDER.Upon the basis of the above findings of fact, stipulation, supple-mental stipulation, and. the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Lick Creek -CoalCompany, Dawson Springs, Hopkins County, Kentucky, its officers,agents, successors, and assigns shall:247384-40-vol. 17--43 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discouraging membership in United Mine Workers of Amer-ica,District#23, affiliated with the Congress of Industrial Organi-zations, or any other labor. organization of its employees, or encour-aging membership in Progressive Mine Workers of America, District#5, affiliated with the American Federation of Labor, or any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment or any term orcondition of their employment ;(c)Dominating or interfering with the administration of Inde-pendent Miners Union, or dominating or interfering with the for-mation or administration of any other labor 'organization. of its.em-ployees, or contributing support to any such labor organization ;(d)Recognizing IndependentMiners Union as the representativeof any of its employees for the purposes of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Withdraw and continue to withhold all recognition of Inde-pendent Miners Union as a representative of any of its employeesfor the purposes of collective bargaining with the respondent in re-spect to rates of pay, wages, hours of employment, and other termsor conditions of employment, and completely disestablish Independ-entMiners Union as such representative ;(b) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecu-tive days or for the period until the Board issues its certification inCase R-1610, whichever period proves to be of shortest duration,stating (1) that the respondent will cease and desist as aforesaidand (2) that the respondent will take the affirmative action as afore-said; these notices shall contain the substance of this Order but willnot be in the exact language thereof;(c)Notify the Regional Director 'for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith this Order. LICK CREEK COAL COMPANY665DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Lick Creek Coal Company, Dawson Springs, HopkinsCounty, Kentucky, an election by secret ballot shall be conductedwithin thirty (30) days from the date of this. Direction underthe direction and supervision of the Regional Director for theEleventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all persons employed in the miningoperations of the Lick Creek Coal company, Dawson Springs, Hop-kins County, Kentucky, on the pay roll of the respondent one weekpreceding the. issuance of this Direction of Election, but excludingsuperintendents, mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians in a supervisory capacity,all other supervisory employees, and "guards" or "watchmen," too,determine whether they desire to be represented by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrial Organizations, or Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.